Citation Nr: 0638448	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).





ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel






INTRODUCTION

The veteran served on active duty in the military from May 
1986 to November 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  


FINDING OF FACT

The most probative evidence of record indicates the veteran 
does not meet the criteria for a diagnosis of PTSD 
attributable to his reported stressor in service.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letter in June 2004.  
This letter provided him with notice of the evidence 
necessary to support his claim that was not on record at the 
time the letter was issued, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter also specifically requested that he 
submit any evidence in his possession pertaining to this 
claim.  Thus, the content of this letter provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

During the pendency of this appeal, on March 3, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in June 2004, so 
prior to the RO's initial decision in November 2004.  
Therefore, this was in accordance with the preferred sequence 
of events (VCAA letter before initial adjudication) specified 
in Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were also 
obtained from Goldsboro Psychiatric Clinic.  In addition, VA 
examinations were scheduled in May and June 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to THE DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV) and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided his testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or in 
relative equipoise (i.e., about evenly balanced for and 
against), then the veteran prevails.  Conversely, if the 
preponderance of the evidence is unfavorable, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. at 519.  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("[T]he VCAA simply restated 
what existed in section 5107 regarding the benefit-of-the-
doubt doctrine" and does not mandate a discussion of all lay 
evidence of record.)


Legal Analysis

During the veteran's military service, the door of a 
container express (CONEX) (a corrugated steel storage unit) 
swung open and hit him in the right elbow.  He sustained 
ulnar nerve entrapment, which is service connected as 10-
percent disabling.  He now claims he has PTSD as a result of 
that incident.  Although he is not a combat veteran, this 
reported in-service stressor is well-documented in his SMRs.  
See 3.304(f).

So the determinative issues are whether the veteran currently 
has a diagnosis of PTSD and, if so, whether the diagnosis is 
attributable to his reported in-service stressor.  At issue 
specifically is whether this particular incident meets 
criterion A under DSM-IV as a traumatic event.  On the one 
hand, Dr. Hoeper, a private physician, has opined that the 
veteran has a diagnosis of PTSD as a result of this incident 
(see Dr. Hoeper's May 2002 letter).  On the other hand, Dr. 
Wiley, a VA psychologist, has opined that although the 
veteran reports many of the symptoms associated with PTSD, 
the reported in-service stressor does not meet criterion A 
as a traumatic event (see the report of the June 2005 VA 
examination).

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, medical opinions diverge.  And 
at the same time, the Board is mindful that it cannot make 
its own independent medical determination and there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Here, though, as explained below, there are 
legitimate reasons for accepting the VA examiner's (Dr. 
Wiley's) opinion over the private physician's (Dr. Hoeper's) 
medical opinion to the contrary.

In order to support a diagnosis of PTSD under DSM-IV, an 
individual must meet criteria A - F.  Under criterion A, the 
person must have been exposed to a traumatic event in which 
both of the following were present:

(1)	the person experienced, witness, or was confronted with 
an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others
(2)	the person's response involved intense fear, 
helplessness, or horror.  
Note:  In children, this may be expressed instead by 
disorganization or agitated behavior.

In the report of the June 2005 VA examination, Dr. Wiley 
stated that many of the symptoms reported by the veteran 
could be considered part of a clinical diagnosis of PTSD 
(i.e., agitation, irritability, sleep disturbance, 
nightmares, panic attacks, depression, anxiety, suicidal 
ideation, intrusive thoughts).  But this examiner went on to 
indicate that the reported military trauma, while meeting the 
minimal criteria for a trauma in terms of involving a serious 
injury (as opposed to threatened death), nonetheless does not 
appear to meet the second trauma criterion of inducing 
intense fear, helplessness or horror at the time it was 
experienced.  Similarly, the avoidance and numbing symptoms 
that were reported seemed to be more consistent with 
depression and a feeling of alienation since leaving the 
workforce 8 years prior to the examination.  The VA examiner 
diagnosed the veteran with dysthymic disorder (Axis I) and 
recommended he work with his mental health provider to 
address his feelings of alienation and uselessness.  

Dr. Hoeper, in his May 2004 letter, does not explain how the 
reported trauma involving being hit with the CONEX door meets 
criterion A for a diagnosis of PTSD.  In any event, this 
doctor diagnosed PTSD and attributed it to this incident.

To shed further light on the impact of the reported in-
service stressor on the veteran, the Board turns to his SMRs 
and subsequent medical records in which he describes this 
particular event.  In December 1986, an SMR notes he 
presented complaining of a sore right elbow due to direct 
trauma.  He said that he was hit by a door the day prior.  So 
apparently he did not visit sick bay until a day after the 
accident actually occurred - an indication that he did not 
believe it was a serious injury.  Furthermore, he did not 
describe any fear, horror, or other psychological trauma as a 
result of this incident at that time or, indeed, throughout 
the rest of his military service.

After he was discharged from the military in November 1989, 
the veteran filed a claim for service connection for a right 
elbow injury - ulnar nerve entrapment caused by this 
incident.  In association with this disability, he underwent 
several VA examinations - in March 1991, April 1992, May 
1993, July 1995, March 1999, and May 2002.  The reports of 
these examinations indicate he said a gust of wind blew the 
door of the CONEX shut and hit his right elbow.  He did not 
describe any particular fear, horror, or psychological trauma 
resulting from this incident during any of those 
examinations.  Similarly, records from Chapel Hill Neurology, 
and his VAOPT records from November 1997 to February 2000, do 
not indicate any report of fear, horror, or other 
psychological trauma resulting from this incident.  So this 
evidence overwhelming supports Dr. Wiley's conclusion.

Furthermore, Dr. Wiley's conclusion that the reported in-
service stressor does not meet criterion A for PTSD is based 
on a review of the entire claims file as well as the May 2004 
letter from Dr. Hoeper and a psychological evaluation of the 
veteran.  Dr. Wiley's evaluation also included psychological 
testing.  For these reasons, his opinion is especially 
probative.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  

Conversely, Dr. Hoeper has not explained precisely how the 
incident involving the door of the CONEX hitting the veteran 
in the right elbow meets criterion A for a diagnosis of PTSD.  
And furthermore, the Board sees the veteran was apparently 
struck by lightening in 1998, as a civilian.  Following that 
incident, he underwent thoracic outlet surgery and right 
shoulder surgery and was unable to return to work.  Dr. 
Hoeper's records from the Goldsboro Psychiatric Clinic 
indicate the veteran complained that lightening continued to 
bother him (see July 2004 note).  There was no further 
mention of the CONEX door after his initial consultation in 
May 2004.  In fact, in a January 2005 note, he reported that 
he was sleeping well, had no nightmares, and that his anger 
was under much better control.

In his March 2005 substantive appeal and August 2005 response 
to the supplemental statement of the case (SSOC), the veteran 
argues the Board should accept Dr. Hoeper's opinion because 
Dr. Hoeper treated him for over 15 months.  The Board, 
however, declines to do so.  There is no requirement that 
greater evidentiary weight be given the opinion of a 
physician treating the veteran.  The Court has expressly 
declined to adopt a "treating physician rule."  
See Guerrieri v. Brown, 4 Vet. App. at 467, 471-73 (1993).  
See also Harder v. Brown, 5 Vet. App. 183, 188 (1993); Van 
Slack v. Brown, 5 Vet. App. 499, 502 (1993); Chisem v. Brown, 
4 Vet. App. 169 (1993). See, too, White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).

In addition, the veteran argues that if a medical report does 
not meet the requirements of DSM-IV, VA must return the 
examination report to the examiner for clarification.  See 
Cohen, 10 Vet. App. at 140.  Here, though, the Board does not 
make any such assertion.  The VA examiner, Dr. Wiley, 
explained precisely which criteria were and were not met 
under DSM-IV for a diagnosis of PTSD.  With regard to Dr. 
Hoeper's report, although his reasoning is not as clearly 
explained as Dr. Wiley's, it is assumed that he made his 
diagnosis in accordance with the applicable DSM criteria.  
Id. (a clear PTSD diagnosis by a mental-health professional 
must be presumed to have been made in accordance with the 
applicable DSM criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor).  But 
even so, as explained above, the Board still finds that the 
evidence better supports Dr. Wiley's opinion and, therefore, 
it is given greater probative value.

The veteran also argues that the determination of the 
sufficiency of an asserted stressor is a medical question 
requiring examination and assessment of the veteran by a 
mental-health professional, and cannot be made by the 
adjudicator.  
See Cohen, 10 Vet. App. at 142.  This, however, while true, 
does not in turn mean the Board cannot accept one medical 
opinion over another after reviewing the evidence and finding 
that the facts logically support one such opinion.  And in 
this case, as mentioned, the evidence better supports the 
opinion of Dr. Wiley.

For these reasons and bases, the claim for service connection 
for PTSD must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


